 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:13-CR-00233-TLN-CKD

12                                 Plaintiff,
                                                          ORDER SEALING DOCUMENTS AS SET
13                           v.                           FORTH IN GOVERNMENT’S NOTICE

14   RUBEN BARAJAS,

15                                 Defendant.

16

17

18          Pursuant to Local Rule 141(b), and based on the representations contained in the Government’s

19   Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

20   Opposition to Defendant’s Motion for Compassionate Release pertaining to Defendant Ruben Barajas,

21   and the Government’s Request to Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United

23   States and counsel for Defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

25   for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26   the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

27   interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28   Government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds


                                                          1
30
 1   that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 2   adequately protect the compelling interests identified by the Government.

 3   DATED: April 27, 2021

 4

 5

 6                                                                Troy L. Nunley
                                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
30
